Citation Nr: 0529711	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from July 1941 to July 1965.  
He died in May 2001.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

When the appellant's case was before the Board in January 
2004, the Board denied the appellant's claim for DIC pursuant 
to 38 U.S.C.A. § 1318.  The Board remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death to the RO for additional development.

The Board's denial of DIC pursuant to § 1318 was appealed to 
the Court of Appeals for Veterans Claims (Court).  The 
parties filed a Joint Motion for Remand with the Court in May 
2005.  The Court issued an Order in May 2005, granting the 
Joint Motion and vacating the Board's January 2004 decision 
as it pertained to entitlement to DIC pursuant to § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In the May 2005 Joint Motion, the parties agreed that VA had 
not fully complied with the duty to notify the appellant 
under the VCAA.  Specifically, the Joint Motion pointed out 
that VA had not informed the appellant that she could 
establish entitlement to DIC under 38 U.S.C.A § 1318 by 
demonstrating that, under 38 C.F.R. § 3.22(b)(3), there was 
clear and unmistakable error in a rating decision in a rating 
decision dated prior to the veteran's death.

In light of these circumstances, the Board has concluded that 
additional notification under the VCAA is required.  
Accordingly, this case is REMANDED for the following action:

The AOJ should comply with the Court's 
May 2005 order.  In this regard, the AOJ 
should notify the appellant of the 
evidence and information necessary to 
substantiate her claim.  Specifically, 
the AOJ should notify the appellant of 
the provisions of 38 C.F.R. § 3.22(b).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

